Per Curiam.

The decision dated July 2, 1964 is amended to provide as follows: Judgment in favor of Peter Buchaldan in the action of Irwin Vosbürgh and Peter Buchakian affirmed, with costs. The amount of the verdict in favor of Irwin Vosbürgh as plaintiff is excessive and not supported by the medical or other proof and the judgments as to Irwin Vosbürgh are reversed, on the law and the facts, and a new trial ordered, with costs to abide the event, unless, within 20 -days after service of a copy of the order to be entered hereon, plaintiff shall stipulate to reduce the verdict to $12,500, in which event judgments, as reduced, affirmed, with costs to the respondent Irwin Vosbürgh. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.